DETAILED ACTION
	Claims 1-3 are pending in the instant application file.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/JP2017/032233 filed on September 7, 2017, which claims benefit of JP 2016-178513 filed on September 13, 2016 is acknowledged in the instant application file.
Information Disclosure Statement
	The Information Disclosure Statements filed on March 4, 2020 and February 1, 2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The instant claims are drawn to compounds of general formula 1 
    PNG
    media_image1.png
    268
    293
    media_image1.png
    Greyscale
, where each X can be hydrogen, chlorine, or bromine.  However, the compound must also meet the mass spectrometry limitation at the end of the claim:  
    PNG
    media_image2.png
    148
    572
    media_image2.png
    Greyscale

The only compound that can meet this limitation is the perbrominated compound where each X is a bromine atom.  No other compound will have a peak on mass spectrometry between 1820 and 1860 as the mass of the perbrominated compound is 1840.  Therefore, the disclosure does not adequately describe the compounds where one or more X groups are not bromine as meeting the mass spectrometry requirement of claim 1.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masakazu et al. (JP 2009-057435).
Masakazu et al. teach the compound of general formula 1 where X1-X16 are a bromine atom.  See compound IV, Example 6, paragraph 86, page 17.  With respect to the mass spectrometry requirement, the mass of the compound is 1840.25, such that the most intense peak will be between 1820 and 1860.  Therefore, the compound of Masakazu et al. would inherently have the property described in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu et al. (JP 2009-057435).
Masakazu et al. teach the compound of general formula 1 where X1-X16 are a bromine atom.  See compound IV, Example 6, paragraph 86, page 17.  With respect to the mass spectrometry requirement, the mass of the compound is 1840.25, such that the most intense peak will be between 1820 and 1860.  Therefore, the compound of Masakazu et al. would inherently have the property described in claim 1.
Masakazu et al. does not teach where the compound of formula IV is used in a dispersion or in a color filter.
Masakazu et al. teach how to make dispersions and color filters using related compounds where there is an axial substituent attached to the zinc core.  See paragraphs 110-113, pages 19-20.  Masakazu et al. also teach that adding an axial group does not create the utility of a pigment for a color filter, but merely provides additional options for fine tuning the desired parameters of the pigment.  See paragraph 6, page 3.

Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1-3 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626